160 P.3d 1013 (2007)
213 Or. App. 389
STATE of Oregon, Respondent,
v.
Jeffrey Michael LUERS, Appellant.
200106676, A115208.
Court of Appeals of Oregon.
Petition for Reconsideration April 11, 2007.
Decided June 13, 2007.
Shawn Wiley, Senior Deputy Public Defender, for petition.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
On Appellant's Petition for Reconsideration April 11, 2007.
PER CURIAM.
Defendant petitions for reconsideration of our decision in State v. Luers, 211 Or.App. 34, 153 P.3d 688 (2007), asserting an error relating to our recitation of the facts. We grant reconsideration, modify our previous opinion, and adhere to it as modified.
*1014 In our opinion, when discussing the police search of the storage unit leased by defendant and another person, we stated, "In a loft area believed to be defendant's sleeping quarters, police discovered a bolt cutter that matched the cuts in the fence at Tyree Oil." Id. at 39, 153 P.3d 688. Defendant asserts that the loft area was separate from the sleeping quarters and that the bolt cutter was found in a backpack that was located near some of defendant's other property in that loft area. We modify our former opinion to eliminate any suggestion that the connection between the bolt cutter and defendant was established by virtue of the fact that it was found in sleeping quarters identified to be his.
We modify the challenged sentence to state, "Finally, police discovered a bolt cutter that matched the cuts in the fence at Tyree Oil."
Reconsideration allowed; former opinion modified and adhered to as modified.